EXHIBIT 10.15


WALGREEN CO.


LONG-TERM PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT




EMPLOYEE:


AWARD DATE:


TOTAL NUMBER OF SHARES:


VESTING DATES:


Date                                           Number of Shares








This document (referred to below as the “Agreement” or the “Award Agreement”)
spells out the terms and conditions of the Restricted Stock Award provided by
Walgreen Co., an Illinois corporation (the “Company”), to the individual
employee designated above (the “Employee”) pursuant to the Walgreen Co.
Long-Term Performance Incentive Plan and related plan documents (the “Plan”) on
and as of the Award Date designated above.  Except as otherwise defined herein,
capitalized terms used in this Agreement have the respective meanings set forth
in the Plan.


The parties hereto agree as follows:


1. Grant of Restricted Stock.  Pursuant to the approval and direction of the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
under Sections 3.2, 5 and 6 of the Plan, the Company hereby grants to the
Employee, the number of shares of Company common stock (the “Common Stock”)
specified above (the “Restricted Stock”), subject to the terms and conditions of
the Plan and this Agreement.
 
2. Restrictions.  The Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the termination of the applicable
Period of Restriction (as defined in Section 4 below) or as otherwise provided
in the Plan or this Agreement.  Except as set forth in Section 9 below, the
Employee will be treated as the owner of the shares of Restricted Stock and
shall have all of the rights of a shareholder, including, but not limited to,
the right to vote such shares.
 
3. Restricted Stock Certificates.  The stock certificate(s) representing the
Restricted Stock shall be issued or held in book entry form promptly following
the Award Date.  If a stock certificate is issued, it shall be delivered to the
Secretary of the Company or such other custodian as may be designated by the
Company, to be held until the end of the Period of Restriction or until the
Restricted Stock is forfeited.  The certificates representing shares of
Restricted Stock granted pursuant to this Agreement shall bear a legend in
substantially the form set forth below:
 
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including, without limitation,
forfeiture events) contained in the Walgreen Co. Long-Term Performance Incentive
Plan and an underlying Award Agreement applicable to the registered owner
hereof.  Copies of such Plan and Award Agreement are on file in the office of
the Secretary of Walgreen Co., 200 Wilmot Road, Deerfield, IL  60015.  Walgreen
Co. will furnish to the recordholder of the certificate, without charge and upon
written request at its principal place of business, a copy of such Plan and
Award Agreement.  Walgreen Co. reserves the right to refuse to record the
transfer of this certificate until all such restrictions are satisfied, all such
terms are complied with and all such conditions are satisfied.
 
4. Period of Restriction.  Subject to the provisions of the Plan and this
Agreement, unless vested or forfeited earlier as described in Section 5, 6, or 7
of this Agreement, as applicable, the Restricted Stock awarded hereunder shall
become vested and freely transferable as of the vesting date or dates indicated
in the introduction to this Agreement.  The period prior to the vesting date
with respect to a share of Restricted Stock is referred to as the “Period of
Restriction.”
 
5. Vesting upon Termination due to Retirement, Disability or Death.  If, while
the Restricted Stock is subject to a Period of Restriction, the Employee
terminates employment with the Company (or a Subsidiary of the Company if the
Employee is then in the employ of such Subsidiary) by reason of Retirement (as
defined in the Plan), Disability (as defined in the Plan) or death, then the
portion of the Restricted Stock subject to a Period of Restriction shall become
fully vested as of the date of employment termination without regard to the
Period of Restriction set forth in Section 4 of this Agreement.  The term
“Subsidiary” is defined in the Plan and means a corporation with respect to
which the Company directly or indirectly owns 50% or more of the voting power.
 
6. Forfeiture upon Termination due to Reason other than Retirement, Disability
or Death.  If, while the Restricted Stock is subject to a Period of Restriction,
the Employee’s employment with the Company (or a Subsidiary of the Company if
the Employee is then in the employ of such Subsidiary) terminates for a reason
other than the Employee’s Retirement, Disability or death, then the Employee
shall forfeit any portion of the Restricted Stock that is subject to a Period of
Restriction on the date of such employment termination.
 
7. Vesting upon Change of Control.  In the event of a “Change of Control” of the
Company as defined in Section 11.2 of the Plan, pursuant to Section 11.1 of the
Plan the Restricted Stock shall cease to be subject to the Period of Restriction
set forth in Section 4 of this Agreement.
 
8. Settlement Following Change of Control.  Notwithstanding any provision of
this Agreement to the contrary, in connection with or after the occurrence of a
Change of Control as defined in Section 11.2 of the Plan, the Company may, in
its sole discretion, fulfill its obligation with respect to all or any portion
of the Restricted Stock that ceases to be subject to a Period of Restriction in
conjunction with the Change of Control by:
 
(a) delivery of (i) the number of shares of Common Stock that have ceased to be
subject to a Period of Restriction or (ii) such other ownership interest as such
shares of Common Stock may be converted into by virtue of the Change of Control
transaction;
 
(b) payment of cash in an amount equal to the fair market value of the Common
Stock at that time; or
 
(c) delivery of any combination of shares of Common Stock (or other converted
ownership interest) and cash having an aggregate fair market value equal to the
fair market value of the Common Stock at that time.
 
9. Dividends.  If any dividends are paid in shares of Common Stock, the dividend
shares shall be subject to the same restrictions as the shares of Restricted
Stock with respect to which they were paid.  Cash dividends shall also be
subject to the same restrictions as the corresponding shares of Restricted
Stock, such that the dividends will become vested and be paid if and when the
corresponding shares of Restricted Stock cease to be subject to a Period of
Restriction in accordance with Section 4, 5, or 7 of this Agreement; provided,
however that cash dividends will not be subject to this restriction for any
portion of the shares of Restricted Stock with respect to which the Employee has
filed an election under Section 83(b) of the Internal Revenue Code to be taxed
on the shares as of the Award Date.
 
10. Adjustment in Capitalization.  In the event of any change in the Common
Stock of the Company, the provisions of Section 10.2 of the Plan shall govern
such that the number of shares of Restricted Stock subject to this Agreement
shall be equitably adjusted by the Committee.
 
11. Delivery of Stock Certificates.  Subject to the requirements of Sections 12
and 13 below, as promptly as practicable after shares of Restricted Stock cease
to be subject to a Period of Restriction in accordance with Section 4, 5, or 7
of this Agreement, the Company shall cause to be issued and delivered to the
Employee, the Employee’s legal representative, or a brokerage account for the
benefit of the Employee, as the case may be, certificates for the vested shares
of Common Stock.
 
12. Tax Withholding.  Whenever a Period of Restriction applicable to the
Employee’s rights to some or all of the Restricted Stock lapses as provided in
Section 4, 5, or 7 of this Agreement, the Company or its agent shall notify the
Employee of the related amount of tax that must be withheld under applicable tax
laws. Regardless of any action the Company, any Subsidiary of the Company, or
the Employee’s employer takes with respect to any or all income tax, social
security, payroll tax, payment on account or other tax-related withholding
(“Tax”) that the Employee is required to bear pursuant to all applicable laws,
the Employee hereby acknowledges and agrees that the ultimate liability for all
Tax is and remains the responsibility of the Employee.
 
Prior to receipt of any shares that correspond to Restricted Stock that vests in
accordance with this Agreement, the Employee shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment on account obligations of the Company and/or
any Subsidiary of the Company.  In this regard, the Employee authorizes the
Company and/or any Subsidiary of the Company to withhold all applicable Tax
legally payable by the Employee from the Employee’s wages or other cash
compensation paid to the Employee by the Company and/or any Subsidiary of the
Company or from the proceeds of the sale of shares.  Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Employee is due to acquire to satisfy the withholding obligation for Tax and/or
withhold any Common Stock, provided that the Company sells or withholds only the
amount of Common Stock necessary to satisfy the minimum withholding
amount.  Finally, the Employee agrees to pay the Company or any Subsidiary of
the Company any amount of any Tax that the Company or any Subsidiary of the
Company may be required to withhold as a result of the Employee’s participation
in the Plan that cannot be satisfied by the means previously described.  The
Company may refuse to deliver Common Stock if the Employee fails to comply with
its obligations in connection with the tax as described in this section.


The Company advises the Employee to consult his or her legal and/or tax advisors
with respect to the tax consequences for the Employee under the Plan.


13. Securities Laws.  This award is a private offer that may be accepted only by
an individual who is an employee of the Company or a Subsidiary of the Company
and who satisfies the eligibility requirements outlined in the Plan and the
Committee’s administrative procedures.  If a Registration Statement under the
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Common Stock to be issued pursuant to this Agreement, the Employee hereby
represents that he or she is acquiring the shares of Common Stock for investment
and with no present intention of selling or transferring them and that he or she
will not sell or otherwise transfer the shares except in compliance with all
applicable securities laws and requirements of any stock exchange on which the
shares of Common Stock may then be listed.
 
14. No Employment or Compensation Rights.  Participation in the Plan is subject
to all of the terms and conditions of the Plan and this Agreement.  This
Agreement shall not confer upon the Employee any right to continuation of
employment by the Company or its Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or its Subsidiaries’ right to terminate
Employee’s employment at any time.  Neither the Plan nor this Agreement forms
any part of any contract of employment between the Company or any Subsidiary and
the Employee, and neither the Plan nor this Agreement confers on the Employee
any legal or equitable rights (other than those related to the Restricted Stock
award) against the Company or any Subsidiary or directly or indirectly gives
rise to any cause of action in law or in equity against the Company or any
Subsidiary.
 
15. Plan Terms and Committee Authority.  This Agreement and the rights of the
Employee hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan.  It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon Employee.  Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.  The
Employee hereby acknowledges receipt of a copy of the Plan and this Agreement.
 
16. Non-Competion, Non-Solicitation and Confidentiality.  As a condition to the
receipt of this Restricted Stock award, the Employee must agree to the terms and
conditions set forth in the Non-Competition, Non-Solicitation and
Confidentiality Agreement attached hereto as Exhibit A by executing that
Agreement.
 
17. Amendment or Modification, Waiver.  Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless such amendment or
waiver is agreed to in writing, signed by the Employee and by a duly authorized
officer of the Company. No waiver of any condition or provision of this
Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, any prior time or any subsequent time.
 
18. Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Illinois.  The Employee and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Illinois in any dispute relating to this Agreement.
 


 
****
 
Please sign the attached Exhibit A to confirm your agreement to be bound by the
terms and conditions set forth in Exhibit A, and to acknowledge your receipt of
the Plan and this Award Agreement and your acceptance of the Restricted Stock
award issued hereunder.
 
Date                                                           Very truly yours,


 
_____________________________________________


 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


WALGREEN CO. NON- COMPETITION, NON- SOLICITATIONAND CONFIDENTIALITY AGREEMENT


This Exhibit forms a part of the Restricted Stock Award Agreement covering
Restricted Stock awarded to an employee of Walgreen Co. or one of its subsidiary
companies (hereinafter referred to as “Employee’’ and the “Company”).
 
WHEREAS, the Company develops and/or uses valuable business, technical,
proprietary, customer and patient information it protects by limiting its
disclosure and by keeping it secret or confidential;
 
WHEREAS, Employee acknowledges that during the course of employment, he or she
has or will receive, contribute, or develop such confidential information; and
 
WHEREAS, the Company desires to protect from its competitors such confidential
information and also desires to protect its legitimate business interests and
goodwill in maintaining its employee and customer relationships.
 
NOW THEREFORE, in consideration of the Restricted Stock award issued to Employee
pursuant the Award Agreement to which this is attached as Exhibit A, Employee
agrees to the following:
 
1.           Non-Disclosure And Non-Use.  Employee agrees not to disclose any
Confidential Information, as defined below, to any person or entity other than
the Company, either during or after Employee’s employment, without the Company’s
prior written consent.  Employee further agrees not to use any Confidential
Information, either during or at any time after his or her employment, without
the Company’s prior written consent, except as may be necessary to perform his
or her job duties during employment with the Company.
 
Confidential Information means information not generally known by the public
about processes, systems, products, services, including proposed products and
services, business information, know-how, or trade secrets of the
Company.  Confidential Information includes, but is not limited to, the
following:
 
(a)           Customer records, identity of vendors, suppliers, or landlords,
profit and performance reports, prices, selling and pricing procedures and
techniques, and financing methods of the Company;
 
(b)           Customer lists and information pertaining to identities of the
customers, their special demands, and their past, current and anticipated
requirements for the products or services of the Company;
 
(c)           Specifications, procedures, policies, techniques, manuals,
databases and all other information pertaining to products or services of the
Company, or of others for which the Company has assumed an obligation of
confidentiality;
 
(d)           Business or marketing plans, accounting records, financial
statements and information, and projections of the Company;
 
(e)           Software developed or used by the Company;
 
(f)           Information related to the Company’s retailing, distribution or
administrative facilities; and
 
(g)           Any other information identified or defined as confidential
information by Company policy.
 
2.           Non-Competition and Non-Solicitation.  In order to protect the
legitimate business interests and goodwill of the Company, and to protect
Confidential Information, Employee covenants and agrees that for the entire
period of his or her employment with the Company, and for one year after the
termination of such employment by either party for any reason, Employee will
not:
 
(a)           contact any Customer of the Company for the benefit of a Competing
Business or interfere with, or attempt to disrupt the relationship, contractual,
or otherwise, between the Company and any of its Customers.


(b)           hire employees of the Company.  This restriction includes without
limitation a prohibition on directly or indirectly employing, or knowingly
permitting any Person or business directly or indirectly controlled by Employee,
regardless of whether such Person or business is a Competing Business, from
employing, any person who is employed by the Company.  For the period following
the termination of Employee's employment with the Company, the term "employee"
means an individual employed by the Company as of the date of, or within 90 days
of, Employee's last day worked for the Company.


(c)           solicit employees of the Company.  This restriction includes
without limitation a prohibition on directly or indirectly (i) interfering with,
or attempting to disrupt the relationship, contractual, or otherwise, between
the Company and any of its employees, and (ii) soliciting, inducing, or
attempting to induce employees of the Company to terminate employment with the
Company.


(d)           compete with the Company.  This restriction includes without
limitation a prohibition on directly or indirectly engaging or investing in,
owning, managing, operating, financing, controlling, participating in the
ownership, management, operation, financing or control of, or being associated
or in any manner connected with, any Competing Business, whether as a
consultant, independent contractor, agent, employee, officer, partner, director,
shareholder (except (i) limited partnership investments in private equity funds
which may invest in venture capital-backed companies (where Employee's
investment represents less than 1% percent ownership interest of any such
company) or (ii) investments of less than 1% ownership interest of the
outstanding securities of a corporation or other entity whose securities are
listed on a stock exchange or quotation system and such entity files periodic
reports with the Securities and Exchange Commission), distributor,
representative, or otherwise, alone or in association with any other
Person(s).  Notwithstanding the foregoing, Employee may render services for a
Competing Business if:  such service does not conflict with any other
restrictions noted in this Paragraph 2; the Competing Business is diversified,
and Employee becomes employed in a part of the business that is not in direct or
indirect competition with Company; and, prior to the Employee beginning
employment with the Competing Business, the Company receives written assurances
satisfactory to the Company, from both the Competing Business and Employee, that
Employee will not render services directly or indirectly in connection with any
product, system, service, or process of any person or organization which is the
same as, comparable to, or competes directly or indirectly with a product,
system, service, or process of the Company


Employee agrees that the restrictions contained in paragraphs 2(a), 2(b), and
2(c) have no geographic limitation.  Employee agrees that the restrictions
contained in Paragraph 2(d) are geographically limited to (a) the entirety of
the United States and (b) any other country if the Company conducts business
within such country at any time during Employee's employment with the Company.


Employee acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Employee further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 2 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Employee violates the provisions of this Paragraph 2,
the periods described therein shall be extended by that number of days which
equals the aggregate of all days during which at any time any such violations
occurred.


For purposes of this Paragraph 2, the following definitions shall apply:


(1)           “Competing Business” means any business engaged in by any Person
that is in competition with any business engaged in by the Company (“Company
Business”) during the term of Employee’s employment with the Company; provided
that the foregoing shall only apply to any Company Business with respect to
which Employee possesses Confidential Information and is substantially engaged
or provides substantial support during Employee’s employment with the Company.


(2)           “Customer” means any patient or other customer or prospective
customer of any Company business unit with respect to which Employee is
substantially engaged or provides substantial support during Employee’s
employment with the Company.


(3)           “Person” means any individual, corporation, partnership, limited
liability company or other entity.


For purpose of this Agreement, Employee’s effective date of termination of
employment with the Company shall mean the later of: the Employee’s last day
worked for the Company, or the last date for which Employee receives
compensation for his or her services with the Company.
 
3.           Non-Inducement.  Employee agrees that during the term of his or her
employment and for one year following the Employee’s termination of employment,
Employee will not directly or indirectly assist or encourage any Person or
entity in carrying out any activity that would be prohibited by the provisions
of this Agreement if such activity were carried out by Employee.
 
4.           Property.  Employee agrees that upon leaving the employment of the
Company, he or she will not take with him or her any of the Company’s property,
including Confidential Information and trade secrets, regardless of the form in
which it was held or acquired by Employee, and will immediately return to the
Company any and all documents, notes, records, notebooks, mobile telephones,
cellular telephones, computers, PDAs (personal digital assistants), portable
digital storage devices, and similar repositories of or containing or relating
to Confidential Information and Company trade secrets, and including, but not
limited to, all copies, notes or abstracts thereof.
 
5.           Consideration and Acknowledgments.  Employee acknowledges and
agrees that the covenants described in Paragraphs 1 through 4 of this Agreement
are essential terms, and the underlying restricted stock award would not be
provided by the Company in the absence of these covenants.  Employee further
acknowledges that these covenants are supported by adequate consideration as set
forth in this Agreement, that full compliance with these covenants will not
prevent Employee from earning a livelihood following the termination of his or
her employment, and that these covenants do not place undue restraint on
Employee and are not in conflict with any public interest.  Employee further
acknowledges and agrees that Employee fully understands these covenants, has had
full and complete opportunity to discuss and resolve any ambiguities or
uncertainties regarding these covenants before signing this Agreement, that
these covenants are reasonable and enforceable in every respect, and has
voluntarily agreed to comply with these covenants for their stated
term.  Employee agrees that in the event he or she is offered employment with a
Competing Business at any time in the future, Employee shall immediately notify
the Competing Business of the existence of the covenants set forth in Paragraphs
1 through 4 above.
 
6.           Enforcement of This Agreement.  Employee acknowledges that
compliance with the covenants set forth in Paragraphs 1 through 4 of this
Agreement is necessary to enable the Company to maintain its competitive
position, and that any actual or threatened breach of these covenants will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law.  In the event of any actual or threatened breach
of these covenants, the Company shall be entitled to injunctive relief,
including the right to a temporary restraining order, and other relief,
including damages, as may be proper along with the Company’s attorneys’ fees and
court costs.  The foregoing stipulated damages and remedies of the Company are
in addition to, and not to the exclusion of, any other damages the Company may
be able to prove.  In addition, if any court shall at any time hold these
covenants to be unenforceable or unreasonable in scope, territory or period of
time, then the scope, territory or period of time of the covenants shall be that
determined by the court to be reasonable.  Employee consents to the jurisdiction
of the Circuit Court of Lake or Cook County, Illinois for purposes of the
enforcement of this agreement.
 
7.           Severability.  If any phrase or provision of this Agreement is
declared invalid or unenforceable by a court of competent jurisdiction, such
phrase, clause or provision shall be deemed severed from this Agreement, but
will not affect the enforceability of any other provisions of this Agreement,
which shall otherwise remain in full force and effect.  If any restriction or
limitation in this Agreement is deemed to be unreasonable, unenforceable or
unduly restrictive by a court of competent jurisdiction, it shall not be
stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible as determined by said court.
 
8.           Entire Agreement.  This Agreement represents the entire agreement
between the parties and supersedes and renders null and void all prior
agreements, arrangements or communications between the parties covering the same
or similar subject matter, whether oral or written.  In particular, to the
extent Employee has signed more than one version of this Agreement in connection
with restricted stock and/or restricted stock unit awards for multiple years,
the latest of such executed Agreements shall apply.  The terms of this Agreement
may not be altered or modified except by written agreement of Employee and the
Company.  Notwithstanding the foregoing, to the extent that, pursuant to an
employment contract or otherwise, Employee is currently or in the future becomes
subject to any similar obligations that are more restrictive in any respects
than Employee’s obligations under this Agreement, then the more restrictive
terms shall govern.
 
9.           Notification.  Employee further agrees that the Company may notify
anyone later employing him or her of the existence and provisions of this
Agreement.
 
10.           Successors and Assigns.  This Agreement shall be enforceable by
the Company and its successors and permitted assigns.
 
11.           General.  Employee agrees that:
 
(a)           Waiver of any of the provisions of this Agreement by the Company
in any particular instance shall not be deemed to be a waiver of any provision
in any other instance and/or of the Company’s other rights at law or under this
Agreement;
 
(b)           The provisions of this Agreement shall be considered severable;
 
(c)           This Agreement shall accrue to and be binding upon the Company and
Employee; and
 
(d)           The captions in this Agreement shall be for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
12.           Governing Law.  The law of the State of Illinois shall govern this
Agreement without regard to its choice of law provisions.
 


***                    ***                    ***                    ***                    ***


By my signature below, I acknowledge receipt of the Restricted Stock Agreement
to which this Agreement is attached as Exhibit A, and I and agree to the terms
and conditions expressed in this Non-Competition, Non-Solicitation and
Confidentiality Agreement.
 


 
Employee Name (Please
Print):                                                                           Employee
Signature:
 


________________________                                                                           _______________________
 


 
Date:  ____________________
 




 

